Citation Nr: 0729292	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 and later rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for the 
cause of death of the veteran.

In April 2006, the RO issued a statement of the case (SOC).  
In June 2006, the appellant submitted a private medical 
opinion on the matter to the RO.  The RO has not issued a 
supplemental SOC discussing this new evidence and the 
appellant has not waived her right to initial RO 
consideration of this evidence.  While a remand is necessary 
for this procedural safeguard (See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003)), such action would delay benefits to the 
Appellant and would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Thus, the Board 
will not remand this case.  


FINDINGS OF FACT


1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died on January [redacted], 2005.  

3.  The immediate cause of death listed on the certificate of 
death was acute arrhythmia due to or as a consequence of 
cardiac dysfunction.  

4. The death certificate reflects that diabetes mellitus was 
named as an other significant condition contributing to death 
but not resulting in the underlying cause.  

5. At the time of his death, the veteran's service-connected 
disabilities were diabetes mellitus rated 20 percent and 
lower extremity peripheral neuropathy rated 10 percent for 
each leg.

6.  Competent medical evidence reflects that a service-
connected disability substantially and materially contributed 
to the veteran's death.


CONCLUSION OF LAW

The veteran's death was caused by or substantially or 
materially contributed to by a disability or disease incurred 
in active military service.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the veteran's death.  Thus, no discussion of VA's 
duties to notify and assist is necessary.

The appellant testified before the undersigned that she 
believes that diabetes mellitus contributed to the veteran's 
death.

To establish service connection for the cause of the 
veteran's death due to heart disease, competent evidence must 
be presented that relates the fatal disease to a period of 
military service or a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  The competent evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must alone or with some other condition be 
the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to be a 
"contributory cause", it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
it combined to cause death, or that it aided or lent 
assistance to the production of death, that is, that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The claims file reflects that at the time of the veteran's 
death service connection was in effect for type II diabetes 
mellitus, rated 20 percent, and for diabetic peripheral 
neuropathy, rated 10 percent for the left leg, and rated 10 
percent for the right leg.  The combined service connection 
rating was 40 percent.  

The claims file reflects that the appellant and the veteran 
were married at the time of the veteran's death.  The veteran 
died at Park West Hospital on January [redacted], 2005.  He was 59 
years old.  The immediate cause of death, as listed on the 
certificate of death, was acute arrhythmia due to or as a 
consequence of cardiac dysfunction.  The certificate reflects 
that diabetes mellitus was named as the sole significant 
condition contributing to death but not resulting in the 
underlying cause.  

In a June 2006 signed statement, J.J. Rooney, M.D., reported 
that prior to death the veteran's diabetes was very difficult 
to control and required an insulin pump.  The physician 
reiterated the history of coronary artery disease and 
diabetes and opined, "There is no question that the 
accompanying diabetes contributed significantly to the 
coronary artery disease, probably from the very first heart 
attack."  The physician concluded by stating, 
"...Unquestionably the diabetes significantly contributes to 
the coronary artery disease and the relatively rapid 
deterioration over a 20 year period, ending in his death."  

An April 2004 VA examination report contains an opinion 
tending to dissociate heart and hypertension conditions from 
diabetes on the basis that the veteran had heart disability 
prior to developing diabetes mellitus.  The physician, 
however, did not address the likelihood that diabetes 
aggravated coronary artery disease.  Thus, the Board finds 
that medical opinion less persuasive than Dr. Rooney's.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (Board may 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases).

After a review of all the evidence of record, the Board finds 
that the evidence is at least in equipoise and thus supports 
the appellant's claim of service connection for the cause of 
the veteran's death because the medical evidence shows that 
service-connected disability substantially or materially 
contributed to his death.  As such, service connection for 
the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


